internal_revenue_service number release date index number ---------------------- ------------------------------------------ ------------------------------------------- ---------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ---------------- telephone number -------------------- refer reply to cc fip b03 plr-148908-13 date date legend taxpayer ------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------ state x a b c d e f date dear ------------ ------------ -- --- --- --- ----- --------- -------------------------- this ruling responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer taxpayer owns or leases indoor and outdoor small cellular telephone systems systems taxpayer has requested the plr-148908-13 following rulings in connection with taxpayer's intent to elect to be taxed as a real_estate_investment_trust reit under sec_856 through sec_860 of the internal_revenue_code the fiber optic cable used in indoor and outdoor systems coaxial cable used in indoor systems and related conduit piping collectively the system components qualify as real_property for purposes of sec_856 of the code taxpayer’s rights to use real_property owned by others for the system components and other items in its systems collectively and as more fully defined below the property interests qualify as interests_in_real_property under sec_856 and subject_to sec_856 amounts received by taxpayer for_the_use_of the system components and the related property interests qualify as rents_from_real_property under sec_856 the provision by taxpayer of the tenant services does not give rise to impermissible_tenant_service_income and will not cause any portion of the rents received by taxpayer from tenants for use of the system components and the related property interests to fail to qualify as rents_from_real_property under sec_856 facts taxpayer is a publicly traded state x corporation that intends to elect to be treated as a reit beginning with its taxable_year ending on date a segment of taxpayer’s overall business involves the leasing of systems to wireless communications providers tenants each system consists of the system components other items and the property interests the fiber optic cable and the property interests are the primary components of each system the systems allow wireless carriers to provide enhanced cellphone service to customers in high-density locations where it is not possible to provide sufficient capacity or coverage through traditional cell towers and rooftop sites the systems are generally located outdoors however some of the systems are located indoors in a building or other host venue eg a stadium hereinafter referred to collectively as building taxpayer enters into agreements with the tenants pursuant to which taxpayer grants a tenant the right to use a system for the tenant’s telecommunications signals these agreements typically have initial terms ranging from a to b years in many cases with one or more tenant options to extend the term tenants pay taxpayer a fixed recurring amount that may escalate periodically system components plr-148908-13 when a customer of a wireless carrier places a call in an area served by a system an antenna within the system receives a radio frequency signal from the caller’s cellphone the signal is then transported via coaxial cable to an optical converter the optical converter converts the electrical signal into an optical signal which then flows through strands of fiber optic cable to a base station equipment at the base station converts the optical signal back into an electrical signal the electrical signal passes through coaxial cable to other base station equipment and through this other base station equipment to the wireless carrier’s cellular network when a wireless carrier’s customer receives a call or when a customer’s call is answered the process is reversed taxpayer owns the antennas in both indoor and outdoor systems optical converters in outdoor systems are with limited exceptions owned by the tenants because of the limited space available for indoor systems it is not practical to have multiple tenants each supply their own optical converter so taxpayer owns the shared optical converters for indoor systems taxpayer owns the metal equipment cabinets that house the optical converters in outdoor systems tenants own the base station equipment in both indoor and outdoor systems taxpayer owns the coaxial cable in both indoor and outdoor systems taxpayer generally owns the fiber optic cable in both indoor and outdoor systems in limited circumstances rather than own a fiber optic cable outright taxpayer holds an exclusive and indefeasible right to use iru certain strands of fiber optic cable owned by third parties an iru typically lasts for a fixed period of time eg c years often with the possibility of renewals after which the right to use the relevant strands reverts to the third-party owner of the cable the conduit piping through which the fiber optic cable and indoor system coaxial cable is run may be owned by taxpayer or may be owned by a third-party that grants taxpayer a right to use space in the conduit piping for purposes of installing taxpayer’s fiber optic cable taxpayer has requested a ruling with respect to the system components that is the fiber optic cable used in indoor and outdoor systems coaxial cable used in indoor systems and related conduit piping taxpayer has not requested a ruling with respect to the antennas optical converters metal equipment cabinets base station equipment and outdoor coaxial cable taxpayer has represented that it intends to treat these other items as personal_property for purposes of reit qualification in an outdoor system the antenna coaxial cable optical converter and equipment cabinet are each affixed to a structure typically a utility or street light pole the optical converter is housed in a metal equipment cabinet the base station equipment is typically located in a building shed or other structure which may be a number of miles away fiber optic cable which runs from the optical converter to the base station may be either buried in the ground including in conduit piping that is buried in the ground or installed above ground typically strung between telephone or plr-148908-13 electric poles once installed the fiber optic cable is intended to remain in place for the entirety of its useful_life generally b to d years or longer in an indoor system each antenna is affixed to a wall or ceiling or mounted behind the panels of a ceiling the optical converters and base station equipment are typically located inside the building in an equipment room or closet however if there is insufficient space within the building the equipment may be located in a shed or similar structure adjacent to the building the coaxial cable and fiber optic cable generally are embedded within the walls ceilings or floors of the building and may run down elevator shafts and through crawl spaces generally cables are bundled with other wiring in the building and may be run through conduit piping that is permanently embedded within the walls ceiling or floor of a building cables are not tacked to the exterior of walls strung along floors or ceilings or otherwise exposed to ensure safety of the public and to protect the integrity of indoor cabling cables are only exposed if a particular situation requires it and then only for as short a distance as possible where the cables are visible they are integrated with the structural_components of the related building for example a cable that runs from one end of a stadium to the other end may run through conduit piping that is located in the rafters or permanently affixed to a catwalk similarly if a portion of a cable that is otherwise embedded in walls or ceilings must be run outside an interior wall of the building that portion will usually be contained in a conduit pipe that is bolted to the wall or ceiling or whose ends are embedded in the wall or ceiling thus in terms of location and method of affixation taxpayer’s coaxial and fiber optic cables are integrated into the building in the same manner as the other wiring eg electrical or cabling in the building the length of both the coaxial cable and fiber optic cable generally range from e to f feet an indoor system installed at a site with multiple buildings eg a college campus is one large system connected by fiber optic cable to a single base station the fiber optic cable that connects each building to the base station is typically buried in the ground in a manner similar to outdoor systems fiber optic cable that runs outdoors typically enters or exits the building’s floor or basement using the same conduits used for the other wiring or cabling in the building if the building’s existing conduits are unavailable or congested taxpayer installs separate conduit for the fiber optic cable taxpayer represents that because of the degree to which the indoor coaxial and fiber optic cables are integrated with the buildings in which they are housed it is extremely difficult costly and damaging to the related building to remove these cables as a result the coaxial and fiber optic cables are in fact rarely if ever removed the conduit piping through which fiber optic cable and indoor coaxial cable is run is also extremely difficult and expensive to remove especially in the case of directionally bored conduit and trenched conduit used in outdoor systems removing fiber optic and indoor coaxial cables from a conduit without removing the conduit itself is slightly easier but even this process is difficult and expensive and is unlikely to ever occur for any particular fiber optic or indoor coaxial cable moreover when taxpayer holds an iru for plr-148908-13 certain strands of fiber optic cable that are owned by third parties individual strands of fiber optic cable cannot be removed from the cable of which they are a part taxpayer represents that with very rare exceptions the system components have not been moved to a new location and cannot be moved without incurring prohibitive expense the system components are only moved to be replaced at the end of their useful lives the system components are designed to remain in place indefinitely at the time of installation the system components are not expected to ever be moved to a different location because of the manner in which the system components are attached to the ground building or other inherently_permanent_structure removal of any such component is likely to cause irreparable damage to the component rendering that component useless in other locations removing the system components in an indoor system would be extremely damaging to the building fiber optic cable in outdoor systems is buried deep in the ground or affixed to other inherently permanent structures taxpayer is not required to remove the system components at the expiration of the property interests in the real_property to which the components are affixed removing the system components would represent a major endeavor and would be extremely costly property interests taxpayer generally does not own the poles or other structures to which the system components are affixed nor does taxpayer own the land or the buildings in which the system components are located in addition in some circumstances taxpayer does not own the fiber optic cable that it uses in its systems or the conduit piping through which that cable or indoor coaxial cable is run instead taxpayer holds interests that generally take the form of easements licenses rights of way attachment rights and other rights to occupy the land or structures to which the system components are affixed as well as in limited circumstances irus for specific strands of fiber optic cable and the right to use space in conduit piping collectively the property interests in exchange for the property interests taxpayer typically pays the owner of the applicable_property or holder of a leasehold interest therein a fixed recurring and periodic_payment and in some cases generally with respect to indoor systems may make payments to the owner that are based on the taxpayer’s gross revenues from leasing the system that uses one or more of the property interests in the owner’s property taxpayer represents that it currently treats and will treat irus as either fee ownership of the underlying strands of fiber optic cable or a leasehold interest in those strands depending on the nature of the iru tenant services plr-148908-13 under its lease agreements with tenants taxpayer may be obligated to furnish certain services that taxpayer represents are usually and customarily provided in connection with leasing telecommunications infrastructure similar to the systems the usual and customary services performed by taxpayer include certain services provided in designing systems as discussed below overseeing the construction of systems by third party contractors providing tenants access to electrical power or submetering electricity to power the system components and other items in systems that require electricity providing ongoing monitoring of the functioning of systems ie ensuring that systems are actually working as opposed to monitoring and adjusting the system components or other items in systems for optimal performance periodic inspections of the system components and other items in systems and if needed minor repair work on the system components all such services the tenant services taxpayer represents that any design services are not unique to a particular tenant but rather are provided to all tenants to ensure that the systems provide sufficient functionality to meet both current and future tenants’ needs the design process is necessary to ensure that a system can serve the basic purpose for which it is constructed and leased--to allow existing and future tenants to lease space adequate to provide the desired level of coverage to their customers in addition taxpayer represents that the tenant services are performed to prepare a system for lease by a tenant and to ensure that the system is operational and remains safe and secure taxpayer represents that because a system may be leased to several different tenants the tenant services cannot as a practical matter be performed by the tenants taxpayer represents that the electricity costs are passed through to its tenants with only a small mark-up to compensate taxpayer for invoicing and other administrative expenses associated with paying the utility taxpayer represents that any services provided to its customers other than the tenant services will be performed by taxable reit subsidiaries of the taxpayer or by independent contractors from whom taxpayer derives no income eg taxpayer will hire an independent_contractor to make major repairs to the system taxpayer may charge a tenant a separately_stated charge for the performance of the tenant services or alternatively the charge may be built into the periodic rent paid_by the tenant although a specific system may have more than one tenant and the property interests and conduit piping for the system components may benefit multiple tenants each tenant’s lease specifies the strands of fiber optic cable that are reserved for that tenant’s sole use and those strands are not shared with other tenants the coaxial cable in indoor systems however is typically shared by tenants issue system components law and analysis plr-148908-13 sec_856 provides that at the close of each quarter of its taxable_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that the term real_estate_assets means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits that meet the requirements of sec_856 through sec_859 sec_1_856-3 of the income_tax regulations provides in part that the term real_estate_assets means real_property sec_1_856-3 provides that the term real_property means land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures in addition the term real_property includes interests_in_real_property local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder the term real_property includes for example the wiring in a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in a building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building even though such items may be termed fixtures under local law revrul_69_94 1969-c b addresses whether properties of a railroad including land with improvements or other inherently permanent structures situated thereon which may be under along or adjacent to certain lines of the railroad and including the tracks roadbed buildings bridges and tunnels of the railroad are real_property for purposes of sec_856 the revenue_ruling holds that the railroad properties owned by a_trust that are leased to another corporation are not assets accessory to the operation of a business within the meaning of sec_1_856-3 but are real_estate_assets within the meaning of sec_856 revrul_75_424 1975_2_cb_269 considers whether certain assets used in connection with the transmission and reception of microwave signals qualify as real_property for purposes of sec_856 the ruling concludes that the building the heating and air conditioning system the transmitting and receiving towers and the chain link fencing are real_estate_assets within the meaning of sec_856 the antennae waveguides transmitting receiving multiplex equipment and prewired modular racks are assets accessory to the operation of a trade_or_business and therefore not real_estate_assets within the meaning of sec_856 plr-148908-13 in this case the system components are designed to be parts of the larger systems to which they are attached it is extremely difficult costly and damaging to move any of the system components the system components are intended to function indefinitely and remain in place once installed similar to the tracks and other railroad components described in revrul_69_94 the system components form a passive conduit that allows a tenant’s signal to flow through the system the system components do not include any machinery or equipment that generates transforms transmits or receives a signal based upon the information submitted and representations made we conclude that the system components are inherently permanent structures that are not assets accessory to the operation of a business accordingly the system components qualify as real_property for purposes of sec_856 issue property interests sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 provides that the term real_estate_assets means real_property interests in mortgages on real_property including interests in mortgages on leaseholds of land or improvements thereon and shares in other qualified reits sec_1_856-3 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon revrul_68_291 1968_1_cb_351 clarifying revrul_59_121 1959_1_cb_212 provides generally that the consideration received for the granting of an easement constitutes the proceeds from the sale of an interest_in_real_property and should be applied as a reduction of the cost or other basis of the portion of the land subject_to the easement see also revrul_54_575 1954_2_cb_145 an easement is an interest_in_real_property similarly leases are included in the term interests_in_real_property for purposes of sec_1_856-3 although licenses rights of way attachment rights and irus do not convey fee ownership in the real_property to which they relate they are similar to leases in that they authorize the holders to use the applicable real_property for similar specified terms in a manner analogous to that of leases plr-148908-13 accordingly based upon the information submitted and representations made we conclude that the property interests qualify as interests_in_real_property for purposes of sec_856 issue tenant services sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 defines the term rents_from_real_property generally as the gross amounts received for_the_use_of or the right to use real_property of the reit sec_1_856-4 provides that the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services furnished to tenants of a particular building will be considered as customary if in the geographic market in which the building is located tenants in buildings of similar class are customarily provided with the service where it is customary in a particular geographic marketing area to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of utilities to tenants in such buildings will be considered a customary service sec_1_856-4 provides that the trustees or directors of a reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services plr-148908-13 furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 provides certain exceptions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income or through a taxable_reit_subsidiary of the reit shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for the occupant’s convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant in revrul_2002_38 2002_2_cb_4 a reit pays its taxable_reit_subsidiary trs to provide noncustomary services to tenants the reit does not separately state charges to tenants for the services thus a portion of the amounts received by the reit from tenants represents an amount received for services provided by the trs trs employees perform all of the services and trs pays all of the costs of providing the services the trs also rents space from the reit for carrying out its services to tenants the revenue_ruling concludes that the services provided to the reit’s tenants are considered to be rendered by the trs rather than the reit for purposes of sec_856 accordingly the services do not give rise to impermissible_tenant_service_income and do not cause any portion of the rents received by the reit to fail to qualify as rents_from_real_property under sec_856 of the code plr-148908-13 each tenant obtains the exclusive right to use one or more separate dedicated fiber optic strands in a system the system components and the related property interests are real_property for purposes of sec_856 therefore amounts received by taxpayer for use of the system components and the related property interests qualify as rents_from_real_property under sec_856 based upon the information submitted and representations made the tenant services are usually and customarily provided in connection with the rental of telecommunications infrastructure similar to the systems or represent an exercise of the fiduciary duties of the taxpayer’s directors in accordance with sec_1_856-4 accordingly the provision by taxpayer of the tenant services does not give rise to impermissible_tenant_service_income and will not cause any portion of the rents received by taxpayer from tenants for use of the system components and the related property interests to fail to qualify as rents_from_real_property under sec_856 conclusions based on the facts and representations submitted by taxpayer we rule that the system components qualify as real_property for purposes of sec_856 the property interests qualify as interests_in_real_property under sec_856 and subject_to sec_856 amounts received by taxpayer for_the_use_of the system components and the related property interests qualify as rents_from_real_property under sec_856 the provision by taxpayer of the tenant services does not give rise to impermissible_tenant_service_income and will not cause any portion of the rents received by taxpayer from tenants for use of the system components and the related property interests to fail to qualify as rents_from_real_property under sec_856 this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under subchapter_m part ii of chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-148908-13 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely __________________________ k scott brown branch chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
